                Case 4:21-mj-71446-MAG Document 3 Filed 09/10/21 Page 1 of 2

                                                                                      Sep 10 2021


 1   GEOFFREY A. HANSEN
     Federal Public Defender
 2   Northern District of California
     ANGELA M. HANSEN
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Angela_Hansen@fd.org
 7

 8   Counsel for Defendants Gigliotti
 9

10                                    IN THE UNITED STATES DISTRICT COURT
11                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                            OAKLAND DIVISION
13

14     UNITED STATES OF AMERICA,                            Case No.: PM0$*
                                                                      PM0$*
15                       Plaintiff,
16              v.                                          ORDER RE: RELEASE
17     ANTHONY GIGLIOTTI and
       ALEXANDER GIGLIOTTI,
18
                         Defendants.
19

20

21         Anthony and Alexander Gigliotti are ordered to be released by the United States Marshal
22   Service and/or the Santa Rita Jail today, September 10, 2021. Both defendants shall appear out of
23   custody on the 1 p.m. Zoom calendar on Monday, September 13, 2021. The defendants are ordered
24   to remain in the Northern District of California over the weekend and until formal conditions of
25   release can be determined. In addition, both defendants are ordered to surrender passports, if any, by
26   Monday, September 13, 2021. This matter will be set on Monday, September 13, 2021 for
27   arraignment, status re identification hearing and for status re additional proposed conditions of
28   release.

     ORDER RE: RELEASE
     GIGLIOTTI
                                                        1
               Case 4:21-mj-71446-MAG Document 3 Filed 09/10/21 Page 2 of 2



 1
                                                                           ISTRIC
 2                IT IS SO ORDERED.                                   TES D      TC
                                                                    TA




                                                                                                O
                                                               S




                                                                                                 U
 3




                                                              ED




                                                                                                  RT
                                                          UNIT
                                                                                   TED
 4    Dated:       6HSWHPEHU
                  ______________                                            GRAN




                                                                                                     R NIA
                                                   HON. NATHANAEL COUSINS
 5                                                 United States Magistrate Judgeousins




                                                          NO
                                                                                           .C
                                                                               thanael M




                                                                                                    FO
 6                                                                  Judge Na




                                                           RT




                                                                                                 LI
                                                                   ER




                                                               H




                                                                                                A
 7                                                                      N                 F
                                                                                                C
                                                                            D IS T IC T O
                                                                                  R
 8   FF8606
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER RE: RELEASE
     GIGLIOTTI
                                               2
